written conditional guilty plea agreement in accordance with SCR 113.
                Under its terms, Weatherford agreed to plead guilty to a violation of RPC
                8.4(b) (providing that it is misconduct for an attorney to "[c]ommit a
                criminal act that reflects adversely on the lawyer's honesty,
                trustworthiness or fitness as a lawyer in other respects"). The agreement
                provided for a two-year suspension, running from November 17, 2011, the
                effective date of Weatherford's SCR 111 temporary suspension.
                            With regard to Weatherford's reinstatement, the panel
                recommended that he be reinstated subject to a number of conditions.
                First, the panel recommended that he be required to enroll in a mentoring
                program approved by the Office of Bar Counsel for two years and that his
                mentor submit quarterly reports to the State Bar regarding Weatherford's
                handling of cases and clients and whether he is maintaining his sobriety.
                Second, the panel recommended that he be required to attend Alcoholics
                Anonymous meetings at least once a week and that he submit proof of his
                attendance on a quarterly basis to the office of bar counsel. Third, the
                panel recommended that he submit, at his expense, to four random
                urinalyses tests every year, preferably one test per quarter, to be
                coordinated by the Office of Bar Counsel Fourth, it was recommended
                that Weatherford be required to seek treatment from a licensed mental
                health professional, if requested to do so by the Office of Bar Counsel, and
                that the treating professional provide regular reports, as needed, to the
                Office of Bar Counsel. Fifth, the panel recommended that, if Weatherford
                obtains a vehicle during the first two years of his reinstatement, he be
                required to install a breath interlock device. Sixth, and finally, the panel
                recommended that Weatherford be required to pay the actual costs of the
                hearing, minus staff salaries, within 30 days of receiving a billing


SUPREME COURT
     OF                                               2
   NEVADA


(0) 194Th e
                statement for these costs from the State Bar. Weatherford did not object
                to these conditions and had previously stated, at the hearing regarding his
                discipline and reinstatement, that he would not oppose any conditions that
                were put on his reinstatement.
                             Having reviewed the record before us, we conclude that the
                conditional guilty plea and stated form of discipline should be approved in
                its entirety. We also determine that Weatherford should be reinstated
                subject to the conditions recommended by the hearing panel, with these
                conditions to remain in effect for the first two years of his reinstatement.
                Accordingly, Weatherford is suspended for two years, effective November
                17, 2011, and ending November 17, 2013. He is further hereby reinstated
                to the practice of law under the conditions detailed above.
                             It is so ORDERED.




                                                                    , C.J.
                                     Gibbons

                                p

                               my            , J.              / ‘-c\c-4-1 wetotec
                Pickeri ng                                 Hardesty
                                J




                                               J.
                                                           Saitta




SUPREME COURT
        OF                                            3
     NEVADA


(0) 1947A
                    cc: Michael J. Warhola, LLC
                         State Bar of Nevada/Las Vegas
                         Jeffery R. Albregts
                         Kimberly K. Farmer
                         U.S. Supreme Court/Washington DC




SUPREME COURT
        OF                                          4
     NEVADA


(0) 1947A    0Mto